 8:20-cv-00190-RFR-MDN Doc # 133 Filed: 08/31/21 Page 1 of 1 - Page ID # 3094




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

THOMAS FUENTES,

                       Plaintiff,                                     8:20CV190

        vs.
                                                                        ORDER
MB RAILWAY SERVICES, LLC, An
Indiana Corporation; and UNION PACIFIC
RAILROAD COMPANY, A Delaware
Corporation;

                       Defendants.


       IT IS ORDERED that the unopposed Motion for Substitution of Counsel filed by William

Kvas as counsel of record for Plaintiff, Thomas Fuentes (Filing No. 132) is granted and that Randal

W. LeNeave be substituted as attorney of record, in the place and in the stead of William Kvas.

       IT IS FURTHER ORDERED that William Kvas shall no longer receive electronic notice

in this case and all further electronic notices shall be directed to Randal W. LeNeave, Hunegs,

LeNeave & Kvas, P.A., 1000 Twelve Oaks Center Drive, Suite 100, Wayzata, MN 55391,

rleneave@hlklaw.com.

       Dated this 31st day of August, 2021.

                                              BY THE COURT



                                              _______________________________
                                              Michael D. Nelson
                                              United States Magistrate Court Judge
